DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claims 8 and 10-13, change in the preamble “an endoscope” to “the endoscope” (i.e. previously recited in the preamble of claim 7).
In claim 7, on line 10, change “a bearing” to “a bearing hole” (i.e. typo, the correct terminology “bearing hole” is seen later in the claim). 

Reasons for Allowance
Claims 1, 3-8, and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites, inter alia, “An endoscope comprising: a fixed barrel integrally including a coupling portion and a hollow shaft, the coupling portion being non-turnably provided at a distal end portion of an insertion portion, the hollow shaft being disposed inside the coupling portion, the hollow shaft having a protruding portion protruding from a distal end of the coupling portion; an image pickup unit held inside the hollow shaft; a movable barrel including a holding hole for holding a distal end of a treatment instrument channel inserted through the insertion portion, and a bearing hole with which the protruding portion of the hollow shaft fits, the movable barrel being supported by the fixed barrel so as to be turnable around an optical axis of the image pickup unit by the protruding portion of the hollow shaft fitting within the bearing hole; and a power transmission that transmits, to the movable barrel, power for causing the movable barrel to turn” (underlined for emphasis) is neither disclosed or taught by any of the prior art of record.
Since none of the other prior art of record explicitly teaches or fairly suggests, alone or in combination, the combination of elements/steps in claim 1, these claims are allowable over the prior art of record. Additionally, independent claims 7 and 14 are allowable for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        March 9, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795